PER CURIAM.
Because of confusion resulting from multiple litigation between the parties hereto this court, on September 1, 1978, entered a lengthy explanatory order relinquishing jurisdiction to the trial court for a period of thirty days and providing that upon the revesting of jurisdiction in this court following such relinquishment to the trial court appellant would have fifteen days within which to file such further brief as she may desire and appellee would have fifteen days from date of receipt of a copy of any brief from appellant within which to respond thereto. Seventy-three days has now elapsed since the entry of said order, jurisdiction has revested in this court and no further briefs have been filed by the parties or either of them. We accordingly now consider this interlocutory appeal from an order of the trial judge dated January 31, 1978. Finding no abuse of discretion nor error of law the order here interlocuto-rily appealed is
AFFIRMED.
BOYER, Acting C. J., and MILLS and ERVIN, JJ., concur.